United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                November 10, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 05-41480


                          REX WAYNE BELL,

                       Plaintiff-Appellant,

                              versus

  STARBUCKS U.S. BRANDS CORPORATION and STARBUCKS CORPORATION,

                       Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. 3:04-CV-169
                      --------------------

Before GARWOOD, DENNIS, and OWEN, Circuit Judges.

PER CURIAM:*

     Rex Wayne Bell, owner of a business selling beer under the

“Star Bock Beer” label in Galveston, appeals the decision of the

district court finding trademark infringement of the Starbucks mark

and issuing an injunction prohibiting the broader use of “Star Bock

Beer” outside of Galveston or outside the context of Bell’s weekly

musical events.

     Bell contends that because the district court found that his

distinctive logo did not infringe on the Starbucks mark, the

injunctive relief which included restrictions on the use of the


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                               No. 05-41480
                                    -2-

logo was inappropriate. The district court did find infringement as

to the “Star Bock Beer” name, however, and once infringement has

been found a district court may proscribe related activities that

might have been legally permissible standing on their own. Kentucky

Fried Chicken Corp. v. Diversified Packaging Corp., 549 F.2d 368,

390 (5th Cir. 1977). Bell additionally argues that dilution and

confusion causes of action are mutually exclusive and cannot be

supported   by   the   same   evidence.   He   provides   only   secondary

authority for this contention, and courts to consider the question

have rejected this theory. See James Burrough, Ltd. v. Sign of

Beefeater, Inc., 540 F.2d 266, 274 n. 16 (7th Cir. 1976). The

district court’s decision was not clearly erroneous. Kentucky Fried

Chicken, 549 F.2d at 382. The judgment of the district court is

AFFIRMED.